MATTHIAS, J.
1. The function of a writ of prohibition is to restrain inferior courts and tribunals from exercising jurisdiction beyond that legally conferred and it will be awarded only when there is no other available adequate remedy.
2. Where a court has full and complete jurisdiction of the subject matter of an action therein pending a writ of prohibition will not be awarded to prevent an anticipated erroneous judgment. An adequate remedy is available by proceeding in error.
Writ denied.
Jones, Day, Allen, Kinkade and Robinson, JJ., concur.